DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is response to the application filed on 12/11/2020. This application is a continuation (CON) of the patent, US 10,869,235, which is continuation (CON) of the patent, US 10,299,116. 
Claims 1-21 are currently pending in this application.
No information disclosure statement (IDS) has been filed.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim needs a period (or a full stop) at the end of the claim.  
Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of 

Claims 1, 2, 9 and 10 of the patent US 9,686,678 B2 contains every element of claims 1, 2, 4, 6-12, 14-16, 19 and 21 of the instant application and as such anticipates claims 1, 2, 4, 6-12, 14-16, 19 and 21 of the instant application.
Current Application No. 17/119633
Reference Patent No.: US 9,686,678 B2
Claim 1: A method for a handover from a source system to a target system, the method comprising:
selecting, by a mobility management network device in the target system, a non-access stratum (NAS) algorithm; sending, by the mobility management network device, the NAS algorithm to a base station in the target system;
receiving, by the mobility management network device from the base station, a transparent container including the NAS algorithm, a radio resources control algorithm and a user plane algorithm; and


the transparent container to a user equipment through the source system.

Claim 1: A method performed during a handover from a source system to a target system, the method comprising: …
sending, by the mobility management network device, to a base station in the target system, a parameter … and a non-access stratum (NAS) algorithm; (note: sending the NAS algorithm can be done after selecting it)
receiving, by the mobility management network device, a transparent container from the base station, the transparent container includes … a radio resource control (RRC) algorithm (or AS algorithm), a user plane (UP) algorithm, and the NAS algorithm; and

Claim 2: The method according to claim 1, further comprising: sending, by the source system, the transparent container to a user equipment.
Claim 2: The method according to claim 1, further comprising:
receiving, by the mobility management network device, key information from the source system, wherein the key information is for derivation of an access security management entity key; and
sending, by the mobility management network device to the base station, a parameter used in the derivation of the access security management entity key.
Claim 1: A method performed during a handover …the method comprising:
receiving, by a mobility management network device, key information from the source system, the key information being used for a derivation of an access security management entity key;
sending, by the mobility management network device, to a base station in the target system, a parameter used in the derivation of the access security management entity key and …
Claim 4: The method according to claim 1, further comprises:
receiving, by the base station, the NAS algorithm from the mobility management network device;


the radio resources control algorithm and the user plane algorithm; and
including, by the base station, the NAS algorithm, the radio resources control algorithm, and the user plane algorithm in the transparent container; and sending, by the base station, the transparent container to the mobility management network device.
Claim 1: A method performed during a handover …the method comprising:
sending, by the mobility management network device, to a base station (or receiving by the base station) in the target system, …a non-access stratum (NAS) algorithm;
receiving, by the mobility management network device, a transparent container sending, by the BS or receiving by the MMND, the NAS algorithm can be done after selecting it), the transparent container includes the parameter used in the derivation of the access security management entity key, a radio resource control (RRC) algorithm, a user plane (UP) algorithm, and the NAS algorithm; …
Claim 6: The method according to claim 1, wherein sending the NAS algorithm to the base station comprises: sending, by the mobility management network device, a handover request message including the NAS algorithm to the base station.
Claim 9: The method according to claim 1, wherein sending the NAS algorithm to the base station comprises: sending, by the mobility management network device, a handover request message including the NAS algorithm to the base station.
Claim 7: The method according to claim 1, wherein receiving the transparent container comprises: receiving, by the mobility management network device, a handover response message including the transparent container from the base station.
Claim 10: The method according to claim 9, wherein receiving the transparent container from the base station comprises: receiving, by the mobility management network device, a handover response message including the transparent container from the base station.
Claim 8: The method according to claim 1, further comprising: sending, by the source system, the transparent container to the user equipment.
Claim 2: The method according to claim 1, further comprising: sending, by the source system, the transparent container to a user equipment.
Claim 9: The method according to claim 1, wherein the transparent container includes the NAS algorithm.
Claim 1: A method performed during a … the transparent container includes … a the NAS algorithm; …
Claim 10: The method according to claim 1, wherein a first radio access technology supported by the source system and a second radio access technology supported by the target system are different.
Claim 1: A method performed during a … wherein a first radio access technology supported by the source system and a second radio access technology supported by the target system are different.


Claims 11, 12, 14-16, 19 and 21 are mobile management network device, base station or communication system claims that contains limitations of claims 11, 12, 19 and 20 of the patent US 9,686,678 B2 (note: the claim matching is similar to the matching of the method claims 1, 2, 6 and 7 described above).

Claims 1-3 and 6-8, 10-14, 17 and 18 of the patent US 10,299,116 B2 contains every element of claims 1-21 of the instant application and as such anticipates claims 1-21 of the instant application.
Current Application No. 17/119633
Reference Patent No.: US 10,299,116 B2
Claim 1: A method for a handover from a source system to a target system, the method comprising:
selecting, by a mobility management network device in the target system, a non-access stratum (NAS) algorithm; 
sending, by the mobility management network device, the NAS algorithm to a base station in the target system;
receiving, by the mobility management network device from the base station, a transparent container including the NAS algorithm, a radio resources control algorithm and a user plane algorithm; and



sending, by the mobility management network device, the transparent container to a user equipment through the source system.
Claim 1: A method applied during a handover from a source system to a target system, the method comprising:
selecting, by a mobility management network element in the target system, a non-access stratum (NAS) algorithm;
sending, by the mobility management network element, the NAS algorithm to a base station in the target system;
including, by the base station, the NAS algorithm, the RRC algorithm, and the UP algorithm in a transparent container;
sending, by the base station (or receiving by the MMND), the transparent container to the mobility management network element; and
sending, by the mobility management network element, the transparent container to a user equipment (UE) through the source system, …
Claim 2: The method according to claim 1, further comprising:
receiving, by the mobility management network device, key information from the source system, wherein the key information is for derivation of an access security management entity key; and


sending, by the mobility management network device to the base station, a parameter used in the derivation of the access security management entity key.
Claim 2: The method according to claim 1, further comprising:
receiving, by the mobility management network element, key information used by the source system; deriving, by the mobility management network element, an access security management entity key (KAsME), an NAS key and a base station key according to the key information used by the source system; and
sending, by the mobility management network element, the base station key, and a parameter used in the derivation to the base station; …
Claim 3: The method according to claim 1, further comprises:
receiving, by the mobility management network device, user equipment capability information from the source system;
sending, by the mobility management network device, the user equipment capability information to the base station.
Claim 3: The method according to claim 2, further comprising:
receiving, by the mobility management network element, UE capability information from the source system;
sending, by the mobility management network element, the UE capability information to the base station.
Claim 4: The method according to claim 1, further comprises:
receiving, by the base station, the NAS algorithm from the mobility management network device;
selecting, by the base station, the radio resources control algorithm and the user plane algorithm; and including, by the base station, the NAS algorithm, the radio resources control algorithm, and the user plane algorithm in the transparent container; and
sending, by the base station, the transparent container to the mobility management network device.
Claim 1: A method applied during a handover …the method comprising: …
sending, by the mobility management network element (or receiving the BS), the NAS algorithm to a base station in the target system;
selecting, by the base station, a radio resources control (RRC) algorithm and a user plane (UP) algorithm; including, by the base station, the NAS algorithm, the RRC algorithm, and the UP algorithm in a transparent container;
sending, by the base station, the transparent container to the mobility management network element; and …
Claim 5: The method according to claim 1, further comprises:

receiving, by the base station, a base station key and a parameter used in a the transparent container further includes the parameter used in the derivation of the base station key.
Claim 2: The method according to claim 1, further comprising: …
deriving, by the mobility management …
sending, by the mobility management network element (or receiving by the BS), to the base station;
adding, by the base station, the parameter used in the derivation into the transparent container.
Claim 6: The method according to claim 1, wherein sending the NAS algorithm to the base station comprises: 
sending, by the mobility management network device, a handover request message including the NAS algorithm to the base station.
Claim 1: A method applied during a handover from a source system to a target system, the method comprising …
sending, by the mobility management network element (as a request), the NAS algorithm to a base station in the target system; …
Claim 7: The method according to claim 1, wherein receiving the transparent container comprises: 
receiving, by the mobility management network device, a handover response message including the transparent container from the base station.
Claim 1: A method applied during a handover from a source system to a target system, the method comprising …
sending, by the base station (or receiving by the MMND as a response), the transparent container to the mobility management network element; and
Claim 8: The method according to claim 1, further comprising: sending, by the source system, the transparent container to the user equipment.
Claim 1: The method applied during a handover … sending, by the mobility management network element, the transparent container to a user equipment (UE) through the source system …
Claim 9: The method according to claim 1, wherein the transparent container includes an NAS container containing the NAS algorithm.
Claim 1: The method applied during a handover … including, by the base station, the NAS algorithm, … in a transparent container;
Claim 10: The method according to claim 1, wherein a first radio access technology supported by the source system and a second radio access technology supported by the target system are different.
Claim 1: A method applied during a … wherein a first radio access technology supported by the source system and a second radio access technology supported by the target system are different.


Claims 11-21 are mobile management network device, base station or communication system claims that contains limitations of claims 6-8, 10-14, 17 and 18 of the patent US 10,299,116 B2 (note: the claim matching is similar to the matching of the method claims above).

Claims 1-7, 9 and 12-14 of the patent US 10,869,235 B2 contains every element of claims 1-21 of the instant application and as such anticipates claims 1-21 of the instant application.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten and/or filed terminal disclaimer(s) to overcome the double patenting rejections (and the claim objection if any) stated above.

Examiner’s Statement regarding Prior Art
12.	Regarding independent claims 1, 11, 16 and 19,
Shaheen et al. (US 2007/0213060 A1) discloses a system and method for establishing a single general packet radio service (GPRS) tunneling protocol (GTP) tunnel for user plane traffic between an access gateway (AGW) and an evolved Node B 
Li et al. (US 2008/0184032 A1) teaches a method and system for deriving the Access Stratum (AS), Non-Access Stratum (NAS), and User plane (U-plane) keys when a user equipment (UE) hands over from a second Generation/third Generation (2G/3G) communication system to Long Term Evolution (LTE). A set of associated keys (i.e., the keys for AS, NAS and U-plane) for an authentication process is calculated to be performed in a second network based on a random value used in an authentication process of a first network. During handover preparation time 2G/3G Serving General Packet Radio Service Support Node (SGSN) distributes security data to the Mobility Management Element (MME). The MME generates three separate keys for NAS, UPE and RRC and delivers MME id, UPE id to the UE with handover command so that the UE is able to generate the same key for NAS, UPE as well – see fig. 3 paras. [0005], [0008], [0064] and [0065] of Li.
Vialen et al. (US 2002/0066011 A1) teaches a system and method for intersystem handover from the Universal Mobile Telecommunication System (UMTS) network to the Global System for Mobile communication (GSM) network. A mobile telecommunications system that revel an attempt of a fraudulent intruder to remove information about an encryption algorithm when a multimode mobile station sends an information about encryption algorithms supported by the multimode mobile station in a second radio access network. The core network receives information about the encryption algorithms via first radio access network when a hangover to the second radio access network is triggered – see figs. 1, 4 and paras. [0028], [0029] and [0077] of Vialen.

However, the above indicated prior arts do not teach or render obvious the limitations in independent claims 1, 11, 16 and 19 for a method, system or device during handover process from a source system to a target system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495